Citation Nr: 0620175	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to February 1974.  This appeal is before the 
Board of Veterans' Appeals (Board) from a January 2004 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2005, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  


FINDING OF FACT

The veteran's service connected disabilities of bilateral 
hearing loss disability, rated 70 percent disabling, and 
tinnitus, rated 10 percent disabling, are rated 70 percent, 
combined, and are not shown to be of such nature and severity 
as to preclude him from obtaining or maintaining 
substantially gainful employment. 


CONCLUSION OF LAW

A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a September 2003 letter 
(prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Although the 
letter did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and that he should either 
submit such evidence or provide the identifying information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  He has had ample 
opportunity to respond and supplement the record.  While he 
was not advised of the criteria governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.




Factual Background

Historically, the veteran was awarded service connection for 
hearing loss disability and tinnitus by rating decisions 
dated in March 2002 and July 2003.  Effective June 10, 2002, 
his combined service-connected disability rating is 70 
percent.

In July 2003, the veteran submitted a claim for TDIU.  In the 
application for TDIU, he maintained that he  was unable to 
work because of his "severe hearing loss."  He indicated that 
he was born in November 1932, and that he last worked full 
time in 1994 as an education specialist.  He reported  that 
he had completed college.

An August 2003 VA audiological evaluation report notes the 
veteran's complaints of hearing loss, tinnitus, sinusitis, 
dizziness and vertigo.  Examination revealed excellent word 
recognition ability in the left ear and negligible word 
recognition ability in the right ear.  

In a statement received by the RO in September 2003, the 
veteran indicated that he used a hearing aid in his left ear, 
but not in his right ear because the hearing loss in that ear 
was so severe that an aid did not help.  He reported problems 
understanding conversation and using the telephone.  He 
stated, "I have applied for a job, but with my hearing loss 
it is almost impossible to deal with the public.  I have told 
my prospective employers this and have not been accepted for 
the jobs."

A September 2003 VA audiological examination report notes the 
veteran's complaints of constant tinnitus and hearing loss, 
right greater than left.  The examiner noted that word 
recognition was poor in the right ear and good in the left 
ear.  The examiner opined that "complete unemployability 
would not be indicated by [the veteran's] current status."

A September 2003 VA general medical examination report notes 
that, in addition, to his service-connected hearing loss 
disability and tinnitus, the veteran also had problems 
related to diabetes mellitus (with complications, to include 
peripheral neuropathy), Meniere's disease and sleep apnea.  
Despite these problems, the veteran reported that he was 
active, walking, going to the gym, golfing three times a 
month and bowling three times a week.  The examiner stated, 
"as a result of his diabetes and his age of 70 we do not 
believe that [the veteran] would be able to find, [and] if he 
did find[,] to hold employment."  

The veteran testified during a November 2005 Board hearing 
that he holds a Bachelor's degree in education.  He retired 
from the Navy in 1974.  Thereafter, he began working in Civil 
Service as a training specialist.  He stated that his 
service-connected hearing loss disability first started to 
cause problems with his job in the early 1990's.  At that 
time he was employed as an education specialist, and had 
problems communicating with people.  The veteran reported 
that he retired from that job in September 1994.  Thereafter, 
he "investigated the job market," but learned that if he 
took another job, he would lose his Social Security 
retirement benefits.  The veteran also stated that none of 
his doctors have ever said that he was unemployable.

Analysis

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's Meniere's disease, sinusitis, diabetes 
mellitus, or any other nonservice-connected disabilities on 
his ability to function.

The veteran's service connected disabilities are: bilateral 
hearing loss disability, rated 70 percent disabling; and 
tinnitus, rated 10 percent disabling.  The combined rating 
for the service-connected disabilities is 70 percent.  
38 C.F.R. § 4.25.  Thus, the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are met.  To establish 
entitlement to TDIU, however, it must also be shown that, due 
to the service-connected disabilities alone, the veteran is 
unable to obtain or pursue substantially gainful employment.  

The competent (medical) evidence of record does not reflect 
that the service-connected disabilities alone prevent the 
veteran from participating in all forms of regular 
substantially gainful employment.  While his hearing loss 
disability is an impediment to employment performance, 
particularly in fields which require significant amounts of 
communication with other people, the record does not show 
that the symptoms are of such nature and intensity as to 
preclude all forms of substantially gainful employment, 
particularly those requiring less public contact.  In fact, 
the September 2003 VA examiner opined essentially that the 
veteran's current hearing impairment did not render him 
unemployable.  Moreover, the September 2003 VA general 
medical examiner attributed any problems with employability 
to the veteran's (nonservice-connected) diabetes and advanced 
age.

While the veteran has indicated that he retired from his 
position as an education specialist due to problems hearing 
as a result of his service-connected disorders, the evidence 
does not show that the service-connected conditions are of 
such unusual disabling nature as to preclude the veteran from 
all types of substantial employment.  The fact that the 
veteran is unemployed does not support the conclusion that 
the veteran is unemployable due to his service-connected 
disorders.  There is simply nothing to suggest that due to 
the service-connected disabilities alone, the veteran is 
incapable of maintaining types of employment which would not 
require extensive communication with others consistent with 
his education and experience.  

The preponderance of the evidence is against the claim 
seeking TDIU, and it must be denied. 


ORDER

TDIU is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


